DETAILED ACTION
Applicant’s amendment of October 8, 2020 overcomes the following:
Rejection of claim 4 based on 35 USC 101

Applicant has amended claims 1-2 and 3-7. Claims 8-10 are new. Claims 1-10 are pending.

Response to Arguments
Applicant’s remarks regarding the previous rejection claims 1-7, and new claims 8-10, have been considered but are moot in view of the new ground(s) of rejection. The amended claims resulted in changes to the scope and contents; therefore, the grounds of rejection are modified accordingly. 

Specification
The amendment filed October 8, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: 
Claim 10, Ln. 3-9, recites “a plurality of iterations of the convolution calculations, the dividing, and the multiplying, using an output of the multiplying of a previous iteration as first image data in a current iteration;
each iteration of the plurality of iterations uses a different point spread filter coefficient in the convolution calculation of the iteration; and
the image processing circuitry outputs a result of a last iteration of the plurality of iterations as an output image.” The aforementioned claimed subject matter has no antecedent basis the specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10, Ln. 3-9, recites the feature limitations “a plurality of iterations of the convolution calculations, the dividing, and the multiplying, using an output of the multiplying of a previous iteration as first image data in a current iteration;
each iteration of the plurality of iterations uses a different point spread filter coefficient in the convolution calculation of the iteration; and
the image processing circuitry outputs a result of a last iteration of the plurality of iterations as an output image.” 
However, the examiner was not able to find support for the claimed feature limitations above in the original disclosure as filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, Ln. 11-12, recite “multiplies the third image data by the first image data, generating fourth image data.”
Pars. [0009, 12, and 13] of the Specification of the instant application indicate “… generate output image data by multiplying the third image data by the first image data.” Pars. [0039] of the Specification of the instant application also indicates “…generates output image data Fk (x, y) by multiplying the third image data Ck (x, y) by the first image data Ak (x, y).”
multiplies the third image data by the first image data, generating fourth image data” is found in the specification. 
For examination purposes the examiner has interpreted the claimed “multiplies the third image data by the first image data, generating fourth image data”, as “multiplies the third image data by the first image data, generating output image data.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over NARUSE et al. (US PG Pub. No. 2017/0193643 A1), hereafter referred to as NARUSE, in view of Mishima et al. (US PG Pub. No. 2010/0061651 A1), hereafter referred to as Mishima, and in further in view of Ferrante et al. (US Patent No. 7308154 B1), hereafter referred to as Ferrante.

Regarding claim 1, NARUSE discloses an image processing device (Figs. 3-5) comprising:
filter coefficient storing means storing a point spread filter coefficient for each pixel (Par. [0013]: filters (filter coefficients) to be used are changed according to pixel positions; Par. [0023-24]: perform the image filtering process based on the optical characteristic… the "optical characteristic" is an optical characteristic of an imaging optical system used for imaging and acquisition of original image data which is a target of an image filtering process. For example, a characteristic based on a point spread function PSF or an optical transfer function OTF (including a modulation transfer function (MTF) and a phase transfer function (PTF)) may be used as the "optical characteristic"; Par. [0164-165]: ideally, it is preferable to perform a filtering process optimized for each pixel using a filter optimized for an optical characteristic at each position of the optical system. In order to perform such an ideal filtering process, it is necessary to prepare the filter (tap coefficient) optimized for each position of the optical system (for each pixel position… ideally, it is necessary to prepare filters (tap coefficients) corresponding to all combinations of the imaging conditions… In order to prevent such an increase in the amount of data necessary for the image filtering process, in the following embodiment, instead of retaining filters corresponding to all pixel positions, by applying a plurality of times of filtering processes and adjusting a gain used in each filtering process according to the pixel positions, an image filtering process suitable for each pixel position in original image data which is a processing target; Par. [0339]: coefficient of the filter… is stored in a memory; Par. [0426]: image filtering process according to the invention may be applied to a restoration process with respect to image data (original image data D1) which is acquired through imaging by an optical system (an imaging lens or the like) having an extended depth of field (focus) (EDof). By performing the restoration process with respect to image data of a blurred image which is acquired through imaging in a state where the EDof (focal depth) is extended by the EDof optical system, it is possible to restore and generate image data with a high resolution in a focused state in a wide range. In this case, a restoration process using a restoration filter which is based on an optical transfer function (PSF, OTF, MTF, PTF, or the like) of the EDoF optical system and has a filter coefficient set so that excellent image restoration can be performed in the range of the extended depth of field (focal depth), may be performed; Par. [0447]: restoration filters stored in advance in a memory or the like (7x7 deconvolution kernels and their computation coefficients). The Y signal restoration processing unit 127 performs a restoration process for removing image blurring of an entire image by repeating the convolution process for each of the predetermined unit of pixel groups to cover an entire area of an imaging surface; filter coefficient storing means storing a point spread filter coefficient for each pixel (e.g. image filtering process based on an optical transfer function, including as a point spread function (PSF), by performing image filtering process for each pixel position in original image data which is a processing target, based on determined filter coefficients (i.e. a point spread filter coefficient for each pixel), and each of the coefficients of the filter are stored in a memory, as indicated above), for example); 
means for executing processing to generate first image data (Par. [0156-157]: image processing unit 35 also performs image processing other than the above-described image filtering process. A variety of image processing other than the image filtering process may be performed in the pre-processing unit 40 provided at a pre-stage of the filtering process unit 41... That is, the image filtering process in the filtering process unit 41 may be performed using data received through the variety of image processing performed in the pre-processing unit 40 as the original image data D1… image data input to the filtering process unit 41 from the pre-processing unit 40 is referred to as the "original image data D1", and image data output from the post-processing unit 42 from the filtering process unit 41 is referred to as the "processed image data D2"; executing processing to generate first image data (e.g. perform pre-processing (i.e. executing processing) on input image data to generate first, second, third… Nth processed image data, as indicated above), for example);
means for executing convolution processing to generate second image data by performing a convolution calculation on the first image data using the point spread filter coefficient stored in the filter coefficient storing means (Par. [0280]: a restoration filter based on a point spread function may be suitably realized by a convolution-type filter; Par. [0442-447]: signal restoration processing unit 127 performs a restoration process… based on a restoration filter which is stored in advance. The restoration filter is configured by a deconvolution kernel…  and a computation coefficient (corresponding to restoration gain data and a filter coefficient) corresponding to the deconvolution kernel, and is used in a deconvolution process (deconvolution computation process) corresponding to phase modulation of the optical filter 111... signal restoration processing unit 127 performs a restoration process for applying a deconvolution process corresponding to phase modulation of the optical filter 111… signal restoration processing unit 127 performs a deconvolution process… corresponding to a predetermined unit of pixel groups centering around a pixel which is an arbitrary processing target and restoration filters stored in advance in a memory or the like (7x7 deconvolution kernels and their computation coefficients)… signal restoration processing unit 127 performs a restoration process for removing image blurring of an entire image by repeating the convolution process for each of the predetermined unit of pixel groups to cover an entire area of an imaging surface. The restoration filter is determined according to the position of the center of the pixel groups for which the deconvolution process is performed; executing convolution processing to generate second image data by performing a convolution calculation on the first image data using the point spread filter coefficient stored in the filter coefficient storing means (e.g. perform a restoration process based on a restoration filter which is stored in advance, in which the restoration filter is configured by a deconvolution kernel and a computation coefficient (corresponding to restoration gain data and a filter coefficient) corresponding to the deconvolution kernel, including a restoration filter based on a point spread function realized by a convolution-type filter (i.e. executing convolution processing to generate second image data by performing a convolution calculation on the first image data using the point spread filter coefficient stored), and repeating the convolution process for each of the predetermined unit of pixel groups to cover an entire area of an imaging surface to generate a second, third… Nth image data, as indicated above), for example); and
means for executing processing to generate output image data (Par. [0157]: image data input to the filtering process unit 41 from the pre-processing unit 40 is referred to as the "original image data D1", and image data output from the post-processing unit 42 from the filtering process unit 41 is referred to as the "processed image data D2"; executing processing to generate output image data (e.g. generate output image data, including image data output from the post-processing from the filtering process, as indicated above), for example), but fails to teach the following as further recited in claim 1.
However, Mishima teaches means for executing blurring process to generate first image data by performing blurring on input image data (Par. [0022-23]: predetermined image degradation is, for example, a change in the image due to lens blur of a camera… The change in the image by the lens blur of the camera is expressed by, for example, a (hereinafter, "PSF")… the PSF approximately expressed by a Gaussian function; Par. [0051]: in FIG. 4, Step S21 is a process of degrading the image with respect to a predetermined input image by the blur reproducing unit 11. Step S22 is a process of generating the restoration matrix and the restoration filter coefficient at predetermined iterations with respect to the degraded image at Step S21. Because the processes at Step S21 and Step S22 are performed prior to the restoration of the input image, the restoration filter coefficient to be held in the LUT holding unit 290 is obtained and held therein; executing blurring process to generate first image data by performing blurring on input image data (e.g. generate first, second, third… Nth processed image data by performing a process of degrading the image with respect to a predetermined input image by the blur reproducing unit 11 (i.e. performing blurring on input image data), as indicated above), for example); and
the image with blur being corrected by the blur correcting unit 12 is stored… When the reproduction and correction of the blur exceed the predetermined number of iterations, the image with blur being corrected by the blur correcting unit 12 is output as a restored image… The restored image, which is an output of the degraded-image restoring apparatus 10; Par. [0056-57]: restoration processing is performed with respect to the degraded image y, thereby obtaining an output image x… the input image y is input to the degraded-image restoring apparatus prior to respective processes. At Step S101, a variable x of the output image is defined. For example, a data area corresponding to the output image x is ensured on the memory. Control proceeds to Step S102, where the restoration filter coefficient w is read from the LUT holding unit 290; Par. [0061-62]: a value is calculated by multiplying the respective input images in the local kernel by the restoration filter coefficient… At Step S107, it is determined whether the restoration process by the local kernel has been performed with respect to all pixels in one screen now being processed. When the restoration process with respect to all the pixels is complete, the process is finished and the output image x is output. On the other hand, when there is a pixel to which the restoration process has not been finished yet, control returns to Step S103 to repeat the process; executing multiplication processing to generate output image data by multiplying the third image data by the first image data (e.g. the restoration process with respect to all the pixels is complete, generate output image data by multiplying the third th) input images by the restoration filter coefficient, as indicated above), for example).
NARUSE and Mishima are considered to be analogous art because they pertain to image restoration applications via image processing techniques. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify processing apparatus capable of compatibly achieving a high-accuracy filtering process and reduction in a necessary storage capacity to perform an image filtering process by applying a filter to processing target data to acquire filter application process data, and applies a gain to the filter application process data to acquire gain application process data, in each filtering process, in which the gain applied to the filter application process data is acquired based on a target frequency characteristic of the image filtering process determined according to a pixel position in original image data (as disclosed by MISHIMA) with executing blurring process to generate first image data by performing blurring on input image data and multiplication processing to generate output image data by multiplying the third image data by the first image data (as taught by Mishima, Abstract, Par. [22-27, 51, 56-57, 61-62]) to generate a restored image (Mishima, Abstract, Par. [0009]).
The combination of NARUSE and Mishima, as a whole, teaches the apparatus as indicated above, but fails to teach the following as further recited in claim 1.
However, Ferrante teaches means for executing division processing to generate third image data by dividing the first image data by the second image data (Col. 2: transform techniques are used to deconvolve the reference digital image with the degraded version of the reference digital image. These techniques comprise computing a two-dimensional transform of the reference digital image and computing a two-dimensional transform of the degraded version of the reference digital image. The two-dimensional transform of the reference digital image is divided by the two-dimensional transform of the degraded version of the reference digital image to form a two-dimensional quotient. The deconvolution is completed by computing a two-dimensional inverse transform of the two-dimensional quotient; Col. 3: the image quality enhancing apparatus, the deconvolution unit comprises a two-dimensional transform computing unit capable of computing a two-dimensional transform and a two-dimensional inverse transform and a two-dimensional complex arithmetic unit capable of two-dimensional complex arithmetic unit capable of dividing one two-dimensional transform by another two-dimensional transform; Col. 8: a method of deconvolving a reference digital image with a degraded version of the reference digital image. According to this variation, a two-dimensional transform of the reference digital image is computed (step 90). The two-dimensional transform may be a Fourier transform. The two-dimensional transform is a mathematical operation formed on the collection of pixels that form the image. A two-dimensional transform of the degraded version of the reference digital image also is computed (step 95). The transform of the reference digital image then is divided by the transform of the degraded version of the reference digital image (step 100) to form a quotient. The quotient represents the transform of an inverse filter. The deconvolution is completed by computing a two-dimensional inverse transform of the quotient… A note is in order as to what is meant by "dividing" a two-dimensional transform of one image by the two-dimensional transform of another image. The division operation is conceptually quite simple, being a simple division of the intensity at one point of, for example, a first two-dimensional transform by the intensity at the corresponding point of, for example, a second two-dimensional transform. The division operation is repeated point-by-point for every pair of corresponding points in the two transforms. The quotient is a new transform formed by the collection of point-by-point division operations; Col. 14: perform a two-dimensional complex division of the transform of the reference digital image received on input 285 by the transform of the degraded version of the reference digital image received on input 290 to form a two-dimensional quotient. The arithmetic unit 270 computes the quotient as commanded; executing division processing to generate third image data by dividing the first image data by the second image data (e.g. the two-dimensional transform of the reference digital image (i.e. the second image data) is divided by the two-dimensional transform of the degraded version of the reference digital image (i.e. the first image data) to form a two-dimensional quotient (i.e. to generate third… Nth image data), as indicated above), for example). 
NARUSE, Mishima, and Ferrante are considered to be analogous art because they pertain to image restoration applications via image processing techniques. Therefore, the combined teachings of NARUSE, Mishima, and Ferrante, as a whole, would have rendered obvious the invention recited in claim 1 with a reasonable expectation of success in order to modify the processing apparatus capable of 

Regarding claim 2, claim 1 is incorporated and the combination of NARUSE, Mishima, and Ferrante, as a whole, teaches the apparatus (NARUSE, Figs. 3-5), further comprising: 
means for executing the convolution processing and the multiplication processing repeatedly (NARUSE, Par. [0194]: gain specifying unit 43 acquires candidate data of a gain associated with the pixel position of the pixel data which is the processing target from the gain candidate data storage unit 44 ( gain table information) shown in FIG. 3, based on the input processed pixel information Fi, specifies the candidate data as the gain applied to the filter application process data in each of a plurality of times of filtering processes, and transmits the result to the filtering process unit 41. By repeating the series of gain supply processes for each pixel data of the original image data D1, the image filtering process P (the first filtering process F1 and the second filtering process F2) of the original image data D1 in the filtering process unit 41 is performed; Par. [0447]: restoration filters stored in advance in a memory or the like (7x7 deconvolution kernels and their computation coefficients). The Y signal restoration processing unit 127 performs a restoration process for removing image blurring of an entire image by repeating the convolution process for each of the predetermined unit of pixel groups to cover an entire area of an imaging surface; executing the convolution processing and the multiplication processing repeatedly (e.g. repeating the convolution process for each of the predetermined unit of pixel groups to cover an entire area of an imaging surface and repeating the series of gain supply processes (i.e. multiplication processing) for each pixel data of the original image data D1, the image filtering process P (the first filtering process F1 and the second filtering process F2) of the original image data D1 in the filtering process unit 41 is performed, as indicated above), for example) and executing the division processing repeatedly (Ferrante, Col. 8: "dividing" a two-dimensional transform of one image by the two-dimensional transform of another image. The division operation is conceptually quite simple, being a simple division of the intensity at one point of, for example, a first two-dimensional transform by the intensity at the corresponding point of, for example, a second two-dimensional transform. The division operation is repeated point-by-point for every pair of corresponding points in the two transforms; and executing the 
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 3, claim 2 is incorporated and the combination of NARUSE, Mishima, and Ferrante, as a whole, teaches the apparatus (NARUSE, Figs. 3-5), wherein the filter storing means stores a plurality of filter coefficients, and the means for executing the convolution processing uses a different point spread filter coefficient, among the plurality of filter coefficients, each time the convolution processing is executed thereby (NARUSE, Par. [0013]: filters (filter coefficients) to be used are changed according to pixel positions; Par. [0085]: determines a weight coefficient allocated to each piece of block process data acquired in the plurality of gain blocks based on the pixel position, and acquires the processed image data by performing the weighting computation for applying the weight coefficient to the block process data; Par. [0164-165]: ideally, it is preferable to perform a filtering process optimized for each pixel using a filter optimized for an optical characteristic at each position of the optical system. In order to perform such an ideal filtering process, it is necessary to prepare the filter (tap coefficient) optimized for each position of the optical system (for each pixel position… ideally, it is necessary to prepare filters (tap coefficients) corresponding to all combinations of the imaging conditions… In order to prevent such an increase in the amount of data necessary for the image filtering process, in the following embodiment, instead of retaining filters corresponding to all pixel positions, by applying a plurality of times of filtering processes and adjusting a gain used in each filtering process according to the pixel positions, an image filtering process suitable for each pixel position in original image data which is a processing target is realized; Par. [0183]: number N of filtering processes that form the image filtering process P is preferably equal to or smaller than 10, more preferably, is equal to or smaller than 6, and still more preferably, is equal to or smaller than 4, but a specific numerical value example of the number N of filtering processes is not limited thereto. Further, the number of taps of a plurality of filters used in the plurality of times of filtering processes (filtering process unit 41) that form the image filtering process P may be the same between filters, or may be different from each other; Par. [0241]: the weight coefficient determination unit 73 may retain table information shown in FIG. 15, and may output the weight coefficients (the first weight coefficient W1 to the M-th weight coefficient WM) with reference to the table information; Par. [0339-341]: coefficient of the filter…  is stored in a memory (not shown)… types of image filtering processes (a first image filtering process P1, a second image filtering process P2, a third image filtering process P3, and a fourth image filtering process P4). The four types of image filtering processes P1 to P4 have different frequency characteristics; Par. [0447]: restoration filters stored in advance in a memory or the like (7x7 deconvolution kernels and their computation coefficients). The Y signal restoration processing unit 127 performs a restoration process for removing image blurring of an entire image by repeating the convolution process for each of the predetermined unit of pixel groups to cover an entire area of an imaging surface; wherein the filter storing means stores a plurality of filter coefficients, and the means for executing the convolution processing uses a different point spread filter coefficient, among the plurality of filter coefficients, each time the convolution processing is executed thereby (e.g. determine filter coefficients based on an optical transfer function, including as a point spread function (PSF), by preparing a filter (tap coefficient) optimized for each position of the optical system used during filtering process (i.e. using a different filter coefficient), in which each coefficient of the filter is stored in a memory, and perform convolution process for each of the predetermined unit of pixel groups to cover an entire area of an imaging surface (i.e. convolution processing uses different filter coefficients, among the plurality of filter coefficients, each time the convolution processing is executed thereby), as indicated above), for example).

Regarding claim 4, NARUSE discloses a non-transitory computer readable medium storing an image processing program which when executed by a computer cause the computer to execute the steps (Par. [0423]: respective functional configurations may be realized by arbitrary hardware, software, or a combination of the hardware and software. For example, the invention may be applied to a program that causes a computer to execute the image processing method (image processing procedure and function), the gain acquisition method (gain acquisition processing procedure and function), and the filter acquisition method (filter acquisition processing procedure and function) in the above-described respective apparatuses and processing units, a computer readable recording medium (non-transitory recording medium) in which the program is recorded, or a computer in which the program can be installed) of:
executing processing to generate first image data (Par. [0156-157]: image processing unit 35 also performs image processing other than the above-described image filtering process. A variety of image processing other than the image filtering process may be performed in the pre-processing unit 40 provided at a pre-stage of the filtering process unit 41... That is, the image filtering process in the filtering process unit 41 may be performed using data received through the variety of image processing performed in the pre-processing unit 40 as the original image data D1… image data input to the filtering process unit 41 from the pre-processing unit 40 is referred to as the "original image data D1", and image data output from the post-processing unit 42 from the filtering process unit 41 is referred to as the "processed image data D2"; executing processing to generate first image data (e.g. perform pre-processing (i.e. executing processing) on input image data to generate first, second, third… Nth processed image data, as indicated above), for example);
executing convolution processing to generate second image data by reading a point spread filter coefficient for each pixel stored in a filter coefficient storage unit and performing a convolution calculation on the first image data (Par. [0280]: a restoration filter based on a point spread function may be suitably realized by a convolution-type filter; Par. [0442-447]: signal restoration processing unit 127 performs a restoration process… based on a restoration filter which is stored in advance. The restoration filter is configured by a deconvolution kernel… and a computation coefficient (corresponding to restoration gain data and a filter coefficient) corresponding to the deconvolution kernel, and is used in a deconvolution process (deconvolution computation process) corresponding to phase modulation of the optical filter 111... signal restoration processing unit 127 performs a restoration process for applying a deconvolution process corresponding to phase modulation of the optical filter 111… signal restoration processing unit 127 performs a deconvolution process… corresponding to a predetermined unit of pixel groups centering around a pixel which is an arbitrary processing target and restoration filters stored in advance in a memory or the like (7x7 deconvolution kernels and their computation coefficients)… signal restoration processing unit 127 performs a restoration process for removing image blurring of an entire image by repeating the convolution process for each of the predetermined unit of pixel groups to cover an entire area of an imaging surface. The restoration filter is determined according to the position of the center of the pixel groups for which the deconvolution process is performed; executing convolution processing to generate second image data by reading a filter coefficient stored in a filter coefficient storage unit and performing a convolution calculation on the first image data (e.g. perform a restoration process based on a restoration filter which is stored in advance, in which the restoration filter is configured by a deconvolution kernel and a computation coefficient (corresponding to restoration gain data and a filter coefficient) corresponding to the deconvolution kernel, including a restoration filter based on a point spread function realized by a convolution-type filter (i.e. executing convolution processing to generate second image data by performing a 
executing processing to generate output image data (Par. [0157]: image data input to the filtering process unit 41 from the pre-processing unit 40 is referred to as the "original image data D1", and image data output from the post-processing unit 42 from the filtering process unit 41 is referred to as the "processed image data D2"; executing processing to generate output image data (e.g. generate output image data, including image data output from the post-processing from the filtering process, as indicated above), for example), but fails to teach the following as further recited in claim 4.
However, Mishima teaches executing blurring process to generate first image data by performing blurring on input image data (Par. [0022-23]: predetermined image degradation is, for example, a change in the image due to lens blur of a camera… The change in the image by the lens blur of the camera is expressed by, for example, a (hereinafter, "PSF")… the PSF approximately expressed by a Gaussian function; Par. [0051]: in FIG. 4, Step S21 is a process of degrading the image with respect to a predetermined input image by the blur reproducing unit 11. Step S22 is a process of generating the restoration matrix and the restoration filter coefficient at predetermined iterations with respect to the degraded image at Step S21. Because the processes at Step S21 and Step S22 are performed prior to the restoration of the input image, the restoration filter coefficient to be held in the LUT holding unit 290 is obtained and held therein; executing blurring process to generate first image data by performing blurring on input image data (e.g. generate first, second, third… Nth processed image data by performing a process of degrading the image with respect to a predetermined input image by the blur reproducing unit 11 (i.e. performing blurring on input image data), as indicated above), for example); and
executing multiplication processing to generate output image data by multiplying the third image data by the first image data (Par. [0024-27]: the image with blur being corrected by the blur correcting unit 12 is stored… When the reproduction and correction of the blur exceed the predetermined number of iterations, the image with blur being corrected by the blur correcting unit 12 is output as a restored image… The restored image, which is an output of the degraded-image restoring apparatus 10; Par. [0056-57]: restoration processing is performed with respect to the degraded image y, thereby obtaining an output image x… the input image y is input to the degraded-image restoring apparatus prior to respective processes. At Step S101, a variable x of the output image is defined. For example, a data area corresponding to the output image x is ensured on the memory. Control proceeds to Step S102, where the restoration filter coefficient w is read from the LUT holding unit 290; Par. [0061-62]: a value is calculated by multiplying the respective input images in the local kernel by the restoration filter coefficient… At Step S107, it is determined whether the restoration process by the local kernel has been performed with respect to all pixels in one screen now being processed. When the restoration process with respect to all the pixels is complete, the process is finished and the output image x is output. On the other hand, when there is a pixel to which the restoration process has not been finished yet, control returns to Step S103 to repeat the process; executing multiplication processing to generate output image data by multiplying the third image data by the first image data (e.g. the restoration process with respect to all the pixels is complete, generate output image data by multiplying the third image data by the first image data, including multiplying the respective (i.e. first, second, third… Nth) input images by the restoration filter coefficient, as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.
The combination of NARUSE and Mishima, as a whole, teaches the apparatus as indicated above, but fails to teach the following as further recited in claim 4.
However, Ferrante teaches executing division processing to generate third image data by dividing the first image data by the second image data (Col. 2: transform techniques are used to deconvolve the reference digital image with the degraded version of the reference digital image. These techniques comprise computing a two-dimensional transform of the reference digital image and computing a two-dimensional transform of the degraded version of the reference digital image. The two-dimensional transform of the reference digital image is divided by the two-dimensional transform of the degraded version of the reference digital image to form a two-dimensional quotient. The deconvolution is completed by computing a two-dimensional inverse transform of the two-dimensional quotient; Col. 3: the image quality enhancing apparatus, the deconvolution unit comprises a two-dimensional transform computing unit capable of computing a two-dimensional transform and a two-dimensional inverse transform and a two-dimensional complex arithmetic unit capable of two-dimensional complex arithmetic unit capable of dividing one two-dimensional transform by another two-dimensional transform; Col. 8: a method of deconvolving a reference digital image with a degraded version of the reference digital image. According to this variation, a two-dimensional transform of the reference digital image is computed (step 90). The two-dimensional transform may be a Fourier transform. The two-dimensional transform is a mathematical operation formed on the collection of pixels that form the image. A two-dimensional transform of the degraded version of the reference digital image also is computed (step 95). The transform of the reference digital image then is divided by the transform of the degraded version of the reference digital image (step 100) to form a quotient. The quotient represents the transform of an inverse filter. The deconvolution is completed by computing a two-dimensional inverse transform of the quotient… A note is in order as to what is meant by "dividing" a two-dimensional transform of one image by the two-dimensional transform of another image. The division operation is conceptually quite simple, being a simple division of the intensity at one point of, for example, a first two-dimensional transform by the intensity at the corresponding point of, for example, a second two-dimensional transform. The division operation is repeated point-by-point for every pair of corresponding points in the two transforms. The quotient is a new transform formed by the collection of point-by-point division operations; Col. 14: perform a two-dimensional complex division of the transform of the reference digital image received on input 285 by the transform of the degraded version of the reference digital image received on input 290 to form a two-dimensional quotient. The arithmetic unit 270 computes the quotient as commanded; executing division processing to generate third image data by dividing the first image data by the second image data (e.g. the two-dimensional transform of the reference digital image (i.e. the second image data) is divided by the two-dimensional transform of the degraded version of the reference digital image (i.e. the first image data) to form a two-dimensional quotient (i.e. to generate third… Nth image data), as indicated above), for example). 
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 5, is a corresponding method claim rejected as applied to the apparatus claim 4 above.

Regarding claim 6, NARUSE discloses an image transmission/reception system (Figs. 3-5) comprising: 
a transmitter for transmitting image data (Par. [0140-141]: imaging element 24 converts subject image light irradiated through the optical system (the lens 14, the diaphragm 15, and the like) of the lens unit 11 into an electric signal, and transmits the image signal (image data) to the main body controller 25… The main body controller 25 has a function as a device controller that generally controls the respective units of the digital camera 10, and a function as an image processing unit (image processing apparatus) that performs image processing with respect to image data transmitted from the imaging element 24); and
a receiver for receiving the image data and processing the image data (Par. [0140-144]: imaging element 24 converts subject image light irradiated through the optical system (the lens 14, the diaphragm 15, and the like) of the lens unit 11 into an electric signal, and transmits the image signal (image data) to the main body controller 25… The computer 92 is connected to the digital camera 10 through the input/output interface 30 of the camera main body 12 and the computer input/output unit 93, and receives a variety of data such as image data transmitted from the camera main body 12. The computer controller 94 totally controls the computer 92, performs image processing with respect to image data from the digital camera 10, and for example, controls communication with a server 97 connected to the computer input/output unit 93 through a network 96 such as the Internet), wherein the transmitter includes transmission image generating means for generating transmission image data having a reduced data amount from original image data (Par. [0018]: provide an image processing technique capable of compatibly achieving a high-accuracy filtering process and reduction of a necessary storage capacity; Par. [0073]: candidate data of gains associated with the representative pixel positions is associated with the pixel positions other than the plurality of representative pixel positions. Thus, it is possible to reduce a data amount of "associated data between pixel positions and candidate data of gains" in the gain table information; Par. [0157]: image data input to the filtering process unit 41 from the pre-processing unit 40 is referred to as the "original image data D1", and image data output from the post-processing unit 42 from the filtering process unit 41 is referred to as the "processed image data D2"; Par. [0188-191]: first filter application unit 48-1 applies a filter for the first filtering process to processing target data D3-1 of the first filtering process F1 to acquire filter application process data D4-1. The first gain application unit 49-1 applies a gain g0 for the first filtering process to the filter application process data D4-1 output from the first filter application unit 48-1 to acquire gain application process data D5-1. Similarly, the second filter application unit 48-2 applies a filter for the second filtering process to processing target data D3-2 of the second filtering process F2 to acquire filter application process data D4-2. The second gain application unit 49-2 applies a gain g1 for the second filtering process to the filter application process data D4-2 output from the second filter application unit 48-2 to acquire gain application process data D5-2… the filtering process unit 41 in this example further includes a first process data calculation unit 50-1 and a second process data calculation unit 50-2 that add the processing target data D3 and the gain application process data D5 and output filtering process data D6. That is, the first process data calculation unit 50-1 adds the processing target data D3-1 to the gain application process data D5-1 output from the first gain application unit 49-1 and outputs the result to the filtering process data D6-1. Similarly, the second process data calculation unit 50-2 adds the processing target data D3-2 to the gain application process data D5-2 output from the second gain application unit 49-2 and outputs the result to the filtering process data D6-2… In this example in which the image filtering process P is configured by the first filtering process F1 and the second filtering process F2, the processing target data D3-1 in the first filtering process F1 corresponds to the original image data D1, and the filtering process data D6-2 in the second filtering process F2 corresponds to the processed image data D2… The filter used in each filtering process may be retained by each filter application unit 48 (the first filter application unit 48-1 and the second filter application unit 48-2), or may be stored in a memory (not shown) to be appropriately read by each filter application unit 48; Par. [0214]: from a view point of reducing the amount of data necessary for the image filtering process, the gain applied to the filter application process data D4 may be prepared and stored only with respect to a plurality of specific positions (a plurality of representative pixel positions) of the optical system, instead of preparing and storing gains (candidate data) with respect to all the positions of the optical system (all pixel positions); wherein the transmitter includes transmission image generating means for generating transmission image data having a reduced data amount from original image data (e.g. provide an image processing technique capable of compatibly achieving a high-accuracy filtering process and reduction of a necessary storage capacity, by reducing the amount of data necessary for the image filtering process, including original image data, as indicated above), for example), and the receiver includes:
filter coefficient storing means storing a point spread filter coefficient (Par. [0013]: filters (filter coefficients) to be used are changed according to pixel positions; Par. [0023-24]: perform the image filtering process based on the optical characteristic… the "optical characteristic" is an optical characteristic of an imaging optical system used for imaging and acquisition of original image data which is a target of an image filtering process. For example, a characteristic based on a point spread function PSF or an optical transfer function OTF (including a modulation transfer function (MTF) and a phase transfer function (PTF)) may be used as the "optical characteristic"; Par. [0164-165]: ideally, it is preferable to perform a filtering process optimized for each pixel using a filter optimized for an optical characteristic at each position of the optical system. In order to perform such an ideal filtering process, it is necessary to prepare the filter (tap coefficient) optimized for each position of the optical system (for each pixel position… ideally, it is necessary to prepare filters (tap coefficients) corresponding to all combinations of the imaging conditions… In order to prevent such an increase in the amount of data necessary for the image filtering process, in the following embodiment, instead of retaining filters corresponding to all pixel positions, by applying a plurality of times of filtering processes and adjusting a gain used in each filtering process according to the pixel positions, an image filtering process suitable for each pixel position in original image data which is a processing target; Par. [0339]: coefficient of the filter… is stored in a memory; Par. [0426]: image filtering process according to the invention may be applied to a restoration process with respect to image data (original image data D1) which is acquired through imaging by an optical system (an imaging lens or the like) having an extended depth of field (focus) (EDof). By performing the restoration process with respect to image data of a blurred image which is acquired through imaging in a state where the EDof (focal depth) is extended by the EDof optical system, it is possible to restore and generate image data with a high resolution in a focused state in a wide range. In this case, a restoration process using a restoration filter which is based on an optical transfer function (PSF, OTF, MTF, PTF, or the like) of the EDoF optical system and has a filter coefficient set so that excellent image restoration can be performed in the range of the extended depth of field (focal depth), may be performed; Par. [0447]: restoration filters stored in advance in a memory or the like (7x7 deconvolution kernels and their computation coefficients). The Y signal restoration processing unit 127 performs a restoration process for removing image blurring of an entire image by repeating the convolution process for each of the predetermined unit of pixel groups to cover an entire area of an imaging surface; filter coefficient storing means storing a point spread filter coefficient (e.g. image filtering process based on an optical transfer function, including as a point spread function (PSF), by performing image filtering process for each pixel position in original image data which is a processing target, based on determined filter coefficients (i.e. a point spread filter coefficient for each pixel), and each of the coefficients of the filter are stored in a memory, as indicated above), for example);
means for executing processing to generate first image data (Par. [0156-157]: image processing unit 35 also performs image processing other than the above-described image filtering process. A variety of image processing other than the image filtering process may be performed in the pre-processing unit 40 provided at a pre-stage of the filtering process unit 41... That is, the image filtering process in the filtering process unit 41 may be performed using data received through the variety of image processing performed in the pre-processing unit 40 as the original image data D1… image data input to the filtering process unit 41 from the pre-processing unit 40 is referred to as the "original image data D1", and image data output from the post-processing unit 42 from the filtering process unit 41 is referred to as the "processed image data D2"; executing processing to generate first image data (e.g. perform pre-processing (i.e. executing processing) on input image data to generate first, second, third… Nth processed image data, as indicated above), for example);
means for executing convolution processing to generate second image data by performing a convolution calculation on the first image data using the point spread filter coefficient stored in the filter coefficient storing means (Par. [0280]: a restoration filter based on a point spread function may be suitably realized by a convolution-type filter; Par. [0442-447]: signal restoration processing unit 127 performs a restoration process… based on a restoration filter which is stored in advance. The restoration filter is configured by a deconvolution kernel…  and a computation coefficient (corresponding to restoration gain data and a filter coefficient) corresponding to the deconvolution kernel, and is used in a deconvolution process (deconvolution computation process) corresponding to phase modulation of the optical filter 111... signal restoration processing unit 127 performs a restoration process for applying a deconvolution process corresponding to phase modulation of the optical filter 111… signal restoration processing unit 127 performs a deconvolution process… corresponding to a predetermined unit of pixel groups centering around a pixel which is an arbitrary processing target and restoration filters stored in advance in a memory or the like (7x7 deconvolution kernels and their computation coefficients)… signal restoration processing unit 127 performs a restoration process for removing image blurring of an entire image by repeating the convolution process for each of the predetermined unit of pixel groups to cover an entire area of an imaging surface. The restoration filter is determined according to the position of the center of the pixel groups for which the deconvolution process is performed; executing convolution processing to generate second image data by performing a convolution calculation on the first image data using the point spread filter coefficient stored in the filter coefficient storing means (e.g. perform a restoration process based on a restoration filter which is stored in advance, in which the restoration filter is configured by a deconvolution kernel and a computation coefficient (corresponding to restoration gain data and a filter coefficient) corresponding to the deconvolution kernel, including a restoration filter based on a point spread function realized by a convolution-type filter (i.e. executing convolution processing to generate second image data by performing a convolution calculation on the first image data using the point spread filter coefficient stored), and repeating the convolution process for each of the predetermined unit of pixel groups to cover an entire area of an imaging surface to generate a second, third… Nth image data, as indicated above), for example); and
means for executing processing to generate output image data (Par. [0157]: image data input to the filtering process unit 41 from the pre-processing unit 40 is referred to as the "original image data D1", and image data output from the post-processing unit 42 from the filtering process unit 41 is referred to as the "processed image data D2"; executing processing to generate output image data (e.g. generate output image data, including image data output from the post-processing from the filtering process, as indicated above), for example), but fails to teach the following as further recited in claim 6.
However, Mishima teaches means for executing blurring process to generate first image data by performing blurring on input image data (Par. [0022-23]: predetermined image degradation is, for example, a change in the image due to lens blur of a camera… The change in the image by the lens blur of the camera is expressed by, for example, a (hereinafter, "PSF")… the PSF approximately expressed by a Gaussian function; Par. [0051]: in FIG. 4, Step S21 is a process of degrading the image with respect to a predetermined input image by the blur reproducing unit 11. Step S22 is a process of generating the restoration matrix and the restoration filter coefficient at predetermined iterations with respect to the degraded image at Step S21. Because the processes at Step S21 and Step S22 are performed prior to the restoration of the input image, the restoration filter coefficient to be held in the LUT holding unit 290 is obtained and held therein; executing blurring process to generate first image data by performing blurring on input image data (e.g. generate first, second, third… Nth processed image data by performing a process of degrading the image with respect to a predetermined input image by the blur reproducing unit 11 (i.e. performing blurring on input image data), as indicated above), for example); and
means for executing multiplication processing to generate output image data by multiplying the third image data by the first image data (Par. [0024-27]: the image with blur being corrected by the blur correcting unit 12 is stored… When the reproduction and correction of the blur exceed the predetermined number of iterations, the image with blur being corrected by the blur correcting unit 12 is output as a restored image… The restored image, which is an output of the degraded-image restoring apparatus 10; Par. [0056-57]: restoration processing is performed with respect to the degraded image y, thereby obtaining an output image x… the input image y is input to the degraded-image restoring apparatus prior to respective processes. At Step S101, a variable x of the output image is defined. For example, a data area corresponding to the output image x is ensured on the memory. Control proceeds to Step S102, where the restoration filter coefficient w is read from the LUT holding unit 290; Par. [0061-62]: a value is calculated by multiplying the respective input images in the local kernel by the restoration filter coefficient… At Step S107, it is determined whether the restoration process by the local kernel has been performed with respect to all pixels in one screen now being processed. When the restoration process with respect to all the pixels is complete, the process is finished and the output image x is output. On the other hand, when there is a pixel to which the restoration process has not been finished yet, control returns to Step S103 to repeat the process; executing multiplication processing to generate output image data by multiplying the third image data by the first image data (e.g. the restoration process with respect to all the pixels is complete, generate output image data by multiplying the third image data by the first image data, including multiplying the respective (i.e. first, second, third… Nth) input images by the restoration filter coefficient, as indicated above), for example).

The combination of NARUSE and Mishima, as a whole, teaches the apparatus as indicated above, but fails to teach the following as further recited in claim 6.
However, Ferrante teaches means for executing division processing to generate third image data by dividing the first image data by the second image data (Col. 2: transform techniques are used to deconvolve the reference digital image with the degraded version of the reference digital image. These techniques comprise computing a two-dimensional transform of the reference digital image and computing a two-dimensional transform of the degraded version of the reference digital image. The two-dimensional transform of the reference digital image is divided by the two-dimensional transform of the degraded version of the reference digital image to form a two-dimensional quotient. The deconvolution is completed by computing a two-dimensional inverse transform of the two-dimensional quotient; Col. 3: the image quality enhancing apparatus, the deconvolution unit comprises a two-dimensional transform computing unit capable of computing a two-dimensional transform and a two-dimensional inverse transform and a two-dimensional complex arithmetic unit capable of two-dimensional complex arithmetic unit capable of dividing one two-dimensional transform by another two-dimensional transform; Col. 8: a method of deconvolving a reference digital image with a degraded version of the reference digital image. According to this variation, a two-dimensional transform of the reference digital image is computed (step 90). The two-dimensional transform may be a Fourier transform. The two-dimensional transform is a mathematical operation formed on the collection of pixels that form the image. A two-dimensional transform of the degraded version of the reference digital image also is computed (step 95). The transform of the reference digital image then is divided by the transform of the degraded version of the reference digital image (step 100) to form a quotient. The quotient represents the transform of an inverse filter. The deconvolution is completed by computing a two-dimensional inverse transform of the quotient… A note is in order as to what is meant by "dividing" a two-dimensional transform of one image by the two-dimensional transform of another image. The division operation is conceptually quite simple, being a simple division of the intensity at one point of, for example, a first two-dimensional transform by the intensity at the corresponding point of, for example, a second two-dimensional transform. The division operation is repeated point-by-point for every pair of corresponding points in the two transforms. The quotient is a new transform formed by the collection of point-by-point division operations; Col. 14: perform a two-dimensional complex division of the transform of the reference digital image received on input 285 by the transform of the degraded version of the reference digital image received on input 290 to form a two-dimensional quotient. The arithmetic unit 270 computes the quotient as commanded; executing division processing to generate third image data by dividing the first image data by the second image data (e.g. the two-dimensional transform of the reference digital image (i.e. the second image data) is divided by the two-dimensional transform of the degraded version of the reference digital image (i.e. the first image th image data), as indicated above), for example). 
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 7, is a corresponding method claim rejected as applied to the apparatus claim 6 above.

Regarding claim 8, NARUSE discloses an image processing device comprising:
a memory, which, in operation, stores point spread filter coefficients associated with image pixels (Par. [0013]: filters (filter coefficients) to be used are changed according to pixel positions; Par. [0023-24]: perform the image filtering process based on the optical characteristic… the "optical characteristic" is an optical characteristic of an imaging optical system used for imaging and acquisition of original image data which is a target of an image filtering process. For example, a characteristic based on a point spread function PSF or an optical transfer function OTF (including a modulation transfer function (MTF) and a phase transfer function (PTF)) may be used as the "optical characteristic"; Par. [0164-165]: ideally, it is preferable to perform a filtering process optimized for each pixel using a filter optimized for an optical characteristic at each position of the optical system. In order to perform such an ideal filtering process, it is necessary to prepare the filter (tap coefficient) optimized for each position of the optical system (for each pixel position… ideally, it is necessary to prepare filters (tap coefficients) corresponding to all combinations of the imaging conditions… In order to prevent such an increase in the amount of data necessary for the image filtering process, in the following embodiment, instead of retaining filters corresponding to all pixel positions, by applying a plurality of times of filtering processes and adjusting a gain used in each filtering process according to the pixel positions, an image filtering process suitable for each pixel position in original image data which is a processing target; Par. [0339]: coefficient of the filter… is stored in a memory; Par. [0426]: image filtering process according to the invention may be applied to a restoration process with respect to image data (original image data D1) which is acquired through imaging by an optical system (an imaging lens or the like) having an extended depth of field (focus) (EDof). By performing the restoration process with respect to image data of a blurred image which is acquired through imaging in a state where the EDof (focal depth) is extended by the EDof optical system, it is possible to restore and generate image data with a high resolution in a focused state in a wide range. In this case, a restoration process using a restoration filter which is based on an optical transfer function (PSF, OTF, MTF, PTF, or the like) of the EDoF optical system and has a filter coefficient set so that excellent image restoration can be performed in the range of the extended depth of field (focal depth), may be performed; Par. [0447]: restoration filters stored in advance in a memory or the like (7x7 deconvolution kernels and their computation coefficients). The Y signal restoration processing unit 127 performs a restoration process for removing image blurring of an entire image by repeating the convolution process for each of the predetermined unit of pixel groups to cover an entire area of an imaging surface; a memory, which, in operation, stores point spread filter coefficients associated with image pixels (e.g. image filtering process based on an optical transfer function, including as a point spread function (PSF), by performing image filtering process for each pixel position in original image data which is a processing target, based on determined filter coefficients (i.e. point spread filter coefficients associated with image pixels), and each of the coefficients of the filter are stored in a memory, as indicated above), for example); and
image processing circuitry coupled to the memory (Figs. 2-5 and 41-42), wherein the image processing circuitry, in operation:
process input image data, generating first image data (Par. [0156-157]: image processing unit 35 also performs image processing other than the above-described image filtering process. A variety of image processing other than the image filtering process may be performed in the pre-processing unit 40 provided at a pre-stage of the filtering process unit 41... That is, the image filtering process in the filtering process unit 41 may be performed using data received through the variety of image processing performed in the pre-processing unit 40 as the original image data D1… image data input to the filtering process unit 41 from the pre-processing unit 40 is referred to as the "original image data D1", and image data output from the post-processing unit 42 from the filtering process unit 41 is referred to as the "processed image data D2"; process input image data, generating first image data (e.g. perform pre-processing (i.e. executing processing) on input image data to generate first, second, third… Nth processed image data, as indicated above), for example); 
a restoration filter based on a point spread function may be suitably realized by a convolution-type filter; Par. [0442-447]: signal restoration processing unit 127 performs a restoration process… based on a restoration filter which is stored in advance. The restoration filter is configured by a deconvolution kernel…  and a computation coefficient (corresponding to restoration gain data and a filter coefficient) corresponding to the deconvolution kernel, and is used in a deconvolution process (deconvolution computation process) corresponding to phase modulation of the optical filter 111... signal restoration processing unit 127 performs a restoration process for applying a deconvolution process corresponding to phase modulation of the optical filter 111… signal restoration processing unit 127 performs a deconvolution process… corresponding to a predetermined unit of pixel groups centering around a pixel which is an arbitrary processing target and restoration filters stored in advance in a memory or the like (7x7 deconvolution kernels and their computation coefficients)… signal restoration processing unit 127 performs a restoration process for removing image blurring of an entire image by repeating the convolution process for each of the predetermined unit of pixel groups to cover an entire area of an imaging surface. The restoration filter is determined according to the position of the center of the pixel groups for which the deconvolution process is performed; executes a convolution calculation on the first image data using a point spread filter coefficient stored in the memory, generating second image data (e.g. perform a th image data, as indicated above), for example); and
generating output image data (Par. [0157]: image data input to the filtering process unit 41 from the pre-processing unit 40 is referred to as the "original image data D1", and image data output from the post-processing unit 42 from the filtering process unit 41 is referred to as the "processed image data D2"; generating output image data (e.g. generate output image data, including image data output from the post-processing from the filtering process, as indicated above), for example), but fails to teach the following as further recited in claim 8.
However, Mishima teaches blurs input image data, generating first image data; (Par. [0022-23]: predetermined image degradation is, for example, a change in the image due to lens blur of a camera… The change in the image by the lens blur of the camera is expressed by, for example, a (hereinafter, "PSF")… the PSF approximately expressed by a Gaussian function; Par. [0051]: in FIG. 4, Step S21 is a process of degrading the image with respect to a predetermined input image by the blur reproducing unit 11. Step S22 is a process of generating the restoration matrix and the restoration filter coefficient at predetermined iterations with respect to the degraded image at Step S21. Because the processes at Step S21 and Step S22 are performed prior to the restoration of the input image, the restoration filter coefficient to be held in the LUT holding unit 290 is obtained and held therein; blurs input image data, generating first image data (e.g. generate first, second, third… Nth processed image data by performing a process of degrading the image with respect to a predetermined input image by the blur reproducing unit 11 (i.e. performing blurring on input image data), as indicated above), for example); and
multiplies the third image data by the first image data, generating fourth image data [generating output image data] (Par. [0024-27]: the image with blur being corrected by the blur correcting unit 12 is stored… When the reproduction and correction of the blur exceed the predetermined number of iterations, the image with blur being corrected by the blur correcting unit 12 is output as a restored image… The restored image, which is an output of the degraded-image restoring apparatus 10; Par. [0056-57]: restoration processing is performed with respect to the degraded image y, thereby obtaining an output image x… the input image y is input to the degraded-image restoring apparatus prior to respective processes. At Step S101, a variable x of the output image is defined. For example, a data area corresponding to the output image x is ensured on the memory. Control proceeds to Step S102, where the restoration filter coefficient w is read from the LUT holding unit 290; Par. [0061-62]: a value is calculated by multiplying the respective input images in the local kernel by the restoration filter coefficient… At Step S107, it is determined whether the restoration process by the local kernel has been performed with respect to all pixels in one screen now being processed. When the restoration process with respect to all the pixels is complete, the process is finished and the output image x is output. On the other hand, when there is a pixel to which the restoration process has not been finished yet, control returns to Step S103 to repeat the process; multiplies the third image data by the first image data, generating output image data (e.g. the restoration process with respect to all the pixels is complete, generate output image data by multiplying the third image data by the first image data, including multiplying the respective (i.e. first, second, third… Nth) input images by the restoration filter coefficient, as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.
The combination of NARUSE and Mishima, as a whole, teaches the apparatus as indicated above, but fails to teach the following as further recited in claim 8.
However, Ferrante teaches divides the first image data by the second image data, generating third image data (Col. 2: transform techniques are used to deconvolve the reference digital image with the degraded version of the reference digital image. These techniques comprise computing a two-dimensional transform of the reference digital image and computing a two-dimensional transform of the degraded version of the reference digital image. The two-dimensional transform of the reference digital image is divided by the two-dimensional transform of the degraded version of the reference digital image to form a two-dimensional quotient. The deconvolution is completed by computing a two-dimensional inverse transform of the two-dimensional quotient; Col. 3: the image quality enhancing apparatus, the deconvolution unit comprises a two-dimensional transform computing unit capable of computing a two-dimensional transform and a two-dimensional inverse transform and a two-dimensional complex arithmetic unit capable of two-dimensional complex arithmetic unit capable of dividing one two-dimensional transform by another two-dimensional transform; Col. 8: a method of deconvolving a reference digital image with a degraded version of the reference digital image. According to this variation, a two-dimensional transform of the reference digital image is computed (step 90). The two-dimensional transform may be a Fourier transform. The two-dimensional transform is a mathematical operation formed on the collection of pixels that form the image. A two-dimensional transform of the degraded version of the reference digital image also is computed (step 95). The transform of the reference digital image then is divided by the transform of the degraded version of the reference digital image (step 100) to form a quotient. The quotient represents the transform of an inverse filter. The deconvolution is completed by computing a two-dimensional inverse transform of the quotient… A note is in order as to what is meant by "dividing" a two-dimensional transform of one image by the two-dimensional transform of another image. The division operation is conceptually quite simple, being a simple division of the intensity at one point of, for example, a first two-dimensional transform by the intensity at the corresponding point of, for example, a second two-dimensional transform. The division operation is repeated point-by-point for every pair of corresponding points in the two transforms. The quotient is a new transform formed by the collection of point-by-point division operations; Col. 14: perform a two-dimensional complex division of the transform of the reference digital image received on input 285 by the transform of the degraded version of the reference digital image received on input 290 to form a two-dimensional quotient. The arithmetic unit 270 computes the quotient as commanded; divides the first image data by the second image data, generating third image data (e.g. the two-dimensional transform of the reference digital image (i.e. the second image data) is divided by the two-dimensional transform of the degraded version of the reference digital image (i.e. the first image data) to form a two-dimensional quotient (i.e. to generate third… Nth image data), as indicated above), for example). 
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 9, claim 8 is incorporated and the combination of NARUSE, Mishima, and Ferrante, as a whole, teaches the apparatus (NARUSE, Figs. 3-5), comprising: an imaging camera, which, in operation, captures the input image data (NARUSE, Par. [0137]: FIG. 1 is a block diagram showing a digital camera 10 connected to a computer 92; Par. [0141-142]: a device controller that generally controls the respective units of the digital camera 10… in FIG. 1, the user interface 26 is provided in the camera main body 12… a captured image through the user interface 26; Par. [0248]: optical system which is the measurement target, which is data having a preferable image characteristic as reference image data, from the previously captured image data).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668